     Case 3:18-cr-00500-B Document 129 Filed 11/19/20               Page 1 of 2 PageID 1084



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
  Plaintiff,                                      §
                                                  §                   CRIMINAL ACTION NO:
v.                                                §                           3:18-CR-500-B
                                                  §
CHRISTOPHER AUNDRE                                §
FAULKNER,                                         §
  Defendant.                                      §


 ORDER SETTING REARRAIGNMENT HEARING VIA VIDEO TELECONFERENCE

         In Second Amended Special Order No. 13-9, under authority granted by the Coronavirus

Aid, Relief, and Economic Security Act, and based on findings of the Judicial Conference of the

United States that emergency conditions will materially affect the functioning of the court, the

chief judge authorized the use of video teleconferencing for certain criminal proceedings,

including felony guilty pleas. The chief judge also found that felony guilty pleas cannot be

conducted in person without seriously jeopardizing public health and safety. If a district judge in a

particular case finds, for specific reasons, that the felony plea cannot be further delayed without

serious harm to the interests of justice, the plea may be conducted by video teleconferencing. A

video teleconference may only take place, however, with the consent of the defendant after

consultation with counsel.

         The court finds in this case that the felony plea cannot be further delayed without serious

harm to the interests of justice. Accordingly, the court will conduct the plea hearing in this case

via video teleconference on December 1, 2020, at 9:00 a.m. The court will determine on the

record whether the defendant consents to proceeding via video teleconference. Once available,

counsel and all participants, including members of the public who request to participate, will
  Case 3:18-cr-00500-B Document 129 Filed 11/19/20              Page 2 of 2 PageID 1085



receive a link and instructions for participating in the hearing. Counsel must provide the court

reasonable notice of any witnesses whom they would like to present. Members of the public who

wish to view the proceeding must email Boyle_Clerk@txnd.uscourts.gov to request the

connection instructions.



SO ORDERED.

Signed this November 19, 2020.




                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
